                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                  AT GREENVILLE

 RICKY UPCHURCH, as Executor of The                )
 Estate of JUANITA UPCHURCH, For the               )
 use and benefit of the next of kin of             )
 CLAYTON UPCHRUCH,                                 )
                                                   )
                    Decedent,                      )
                                                   )
 v.                                                )    No. 19-CV-00149
                                                   )
 NATIONAL RIFLE ASSOCIATION and                    )
 LIFE INSURANCE COMPANY OF                         )
 NORTH AMERICA,                                    )
                                                   )
                    Defendant.                     )


       CORPORATE DISCLOSURE STATEMENT OF THE NATIONAL RIFLE
                      ASSOCATION OF AMERICA


       Defendant, the National Rifle Association of America (the “NRA”), files this Corporate

Disclosure Statement in the above-referenced action.

       The NRA has no corporate interests to be identified under Federal Rule of Civil Procedure

7.1.



                                            Respectfully submitted,

                                            ROBINSON, SMITH & WELLS, PLLC

                                            By:    s/Marcie K. Bradley
                                                   Marcie K. Bradley, #028222
                                                   633 Chestnut Street, Suite 700
                                                   Chattanooga, TN 37450-1801
                                                   (423) 665-9529
                                                   mbradley@rswlaw.com
                                                   Counsel for Defendant


                                               1


Case 2:19-cv-00149-PLR-CRW Document 9 Filed 08/22/19 Page 1 of 2 PageID #: 40
                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 22, 2019, a copy of the foregoing Corporate Disclosure
Statement was filed electronically. Notice of this filing will be sent by operation of the Court’s
electronic filing system to all parties indicated on the electronic filing receipt. All other parties
will be served by regular U.S. Mail. Parties may access this filing through the Court’s electronic
filing system.

                               R. Wayne Culbertson, Esq.
                               Joseph W. McMurray, Esq.
                               119 W. Market Street
                               Kingsport, Tennessee 37660


                                              ROBINSON, SMITH & WELLS, PLLC

                                              By:     s/Marcie Kiggans Bradley




                                                 2


Case 2:19-cv-00149-PLR-CRW Document 9 Filed 08/22/19 Page 2 of 2 PageID #: 41
